Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF GTX CORP A Nevada corporation ARTICLE I STOCKHOLDERS Section 1.1Annual Meeting. An annual meeting of stockholders for the purpose of electing directors and of transacting such other business as may come before it shall be held each year at such date, time, and place, either within or without the State of Nevada, as may be specified by the Board of Directors. Section 1.2Special Meetings. Special meetings of stockholders for any purpose or purposes may be held at any time upon call of the Chairman of the Board, if any, the President, or a majority of the Board of Directors, at such time and place, either within or without the State of Nevada, as may be stated in the notice.A special meeting of stockholders shall be called by the President upon the written request of stockholders who together own of record a majority of the outstanding stock of all classes entitled to vote at such meetings, stating the time, place, and the purpose or purposes of the meeting. Section 1.3Notice of Meetings. Written notice of stockholders meetings, stating the place, date, and hour thereof, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given by the Chairman of the Board, if any, the President, any Vice President, the Secretary, or an Assistant Secretary, to each stockholder entitled to vote thereat at least ten days but not more than sixty days before the date of the meeting, unless a different period is prescribed by law. Section 1.4Quorum. Except as otherwise provided by law or in the Articles of Incorporation or these Bylaws, at any meeting of stockholders, the holders of 1/3 of the outstanding shares of each class of stock entitled to vote at the meeting shall be present or represented by proxy in order to constitute a quorum for the transaction of any business.In the absence of a quorum, a majority in interest of the stockholders present who are entitled at the time to vote or the chairman of the meeting may adjourn the meeting from time to time in the manner provided in Section 1.5 of these Bylaws until a quorum shall attend. 1 Section 1.5Adjournment. Any meeting of stockholders, annual or special, may adjourn from time to time to reconvene at the same or some other place, and notice need not be given of any such adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken.At the adjourned meeting, the Corporation may transact any business which might have been transacted at the original meeting.If the adjournment is for more than thirty days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section 1.6Organization. The Chairman of the Board, if any, or in his or her absence the President, or in their absence any Vice-President, shall call to order meetings of stockholders and shall act as chairman of such meetings.The Board of Directors or, if the Board fails to act, the stockholders may appoint any stockholder, director, or officer of the Corporation to act as chairman of any meeting in the absence of the Chairman of the Board, the President, and all Vice Presidents. The Secretary of the Corporation shall act as secretary of all meetings of stockholders, but, in the absence of the Secretary, the chairman of the meeting may appoint any other person to act as secretary of the meeting. Section 1.7Voting. At all meetings of the stockholders, each stockholder shall be entitled to vote, in person or by proxy, the shares of voting stock owned by such stockholder of record on the record date for the meeting.When a quorum is present or represented at any meeting, the vote of the holders of a majority of the shares having voting power present in person or represented by proxy shall decide any question brought before such meeting, unless the question is one upon which, by express provision of law or of the Articles of Incorporation or these Bylaws, a different vote is required, in which case such express provision shall govern and control the decision of such question. Section 1.8Action Without Meeting. Any action required or permitted to be taken at a meeting of the stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent in writing, setting forth the action so taken, shall be signed by a majority of the stockholders entitled to vote with respect to the subject matter thereof, provided that if any greater proportion and voting power is required for such action, then such greater proportion of written consents shall be required.The written consent may be signed in counterparts, including, without limitation, facsimile counterparts, and shall be delivered to the Corporation by delivery to its registered office, its principal place of business, or an officer or agent of the Corporation having custody of the book in which proceedings of meetings of stockholders are recorded. 2 ARTICLE II BOARD OF DIRECTORS Section 2.1Number and Term of Office. The business, property, and affairs of the Corporation shall be managed by or under the direction of a Board of Directors.The number of directors of the Corporation shall be not less than one (1) and not more than nine (9); provided however, that the Board, by resolution adopted by vote of a majority of the then authorized number of directors, may increase or decrease the number of directors.Except as provided in Section 4.3 below, the directors shall be elected by the holders of shares entitled to vote thereon at the annual meeting of stockholders, and each shall serve (subject to the provisions of Article IV) until the next succeeding annual meeting of shareholders and until his or her respective successor has been elected and qualified. Section 2.2Chairman of the Board. The directors may elect one of their members to be Chairman of the Board of Directors.The Chairman shall be subject to the control of and may be removed by the Board of Directors.He or she shall perform such duties as may from time to time be assigned to him by the Board of Directors. Section 2.3Meetings. Annual meetings of the Board of Directors shall take place immediately following each annual meeting of the stockholders.Other regular meetings of the Board of Directors shall be held at such time and at such place as shall from time to time be determined by the Board.Regular meetings may be called upon a minimum of five (5) days prior notice. Special meetings of the Board of Directors shall be held at such time and place as shall be designated in the notice of the meeting whenever called by the Chairman of the Board, if any, the President, or by any member of the Board of Directors then in office.Notice of any special meeting of the Board of Directors shall be given at least two (2) days prior to the meeting, either in writing or by telephone if confirmed promptly in writing, to each director at the address shown for such director on the records of the Corporation. Section 2.4Quorum and Organization of Meetings. A majority of the total number of members of the Board of Directors as constituted from time to time shall constitute a quorum for the transaction of business, but, if at any meeting of the Board of Directors (whether or not adjourned from a previous meeting) there shall be less than a quorum present, a majority of those present may adjourn the meeting to another time and place, and the meeting may be held as adjourned without further notice or waiver.Except as otherwise provided by law or in the Articles of Incorporation or these Bylaws, a majority of the directors present at any meeting at which a quorum is present may decide any question brought before such meeting.Meetings shall be presided over by the Chairman of the Board, if any, or in his or her absence by the President, or in the absence of both by such other person as the directors may select.The Secretary of the Corporation shall act as secretary of the meeting, but in his or her absence the chairman of the meeting may appoint any person to act as secretary of the meeting. 3 Section 2.5Committees. The Board of Directors may, by resolution passed by a majority of the whole Board, designate one or more committees, each committee to consist of one or more of the directors of the Corporation.The Board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee.In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or she or they constitute a quorum, may unanimously appoint another member of the Board of Directors to act at the meeting in place of any such absent or disqualified member, provided that the director so appointed meets any qualifications stated in the resolution designating the committee.Any such committee, to the extent provided in the resolution of the Board of Directors, shall have and may exercise all the powers and authority of the Board of Directors in the management of the business, property, and affairs of the Corporation, and may authorize the seal of the Corporation to be affixed to all papers which may require it.Unless otherwise provided in the resolution designating a committee, a majority of all of the members of any such committee may select its chairman, fix its rules and procedures, fix the time and place of its meetings, and specify what notice of meetings, if any, shall be given.All action taken by a committee shall be recorded in the minutes of the meetings. Section 2.6Action Without Meeting. Any action required or permitted to be taken by the Board of Directors may betaken without a meeting if all members of the Board of Directors shall individually or collectively consent in writing to such action.Such consent or consents shall have the same effect as a unanimous vote of the Board of Directors and shall be filed with the minutes of the proceedings of the Board of Directors. Section 2.7Telephone Meetings. Nothing contained in these Bylaws shall be deemed to restrict the power of members of the Board of Directors, or any committee designated by the Board, to participate in a meeting of the Board, or committee, by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other. ARTICLE III OFFICERS Section 3.1Executive Officers. The executive officers of the Corporation shall be a President/Chief Executive Officer, a Secretary, and a Treasurer, each of whom shall be elected by the Board of Directors.The Board of Directors may also elect or appoint such other officers (including a Chairman of the Board and/or a Vice Chairman of the Board from among the members of the Board of Directors, one or more Vice Presidents, a Controller, and/or one or more Assistant Treasurers and/or Assistant Secretaries) as it may deem necessary or desirable.Each officer shall hold office for such term as may be prescribed by the Board of Directors from time to time.Any person may hold at one time two or more offices. 4 Section 3.2Term of Office. The officers of the Corporation shall be elected at the annual meeting of the Board of Directors and shall hold office until their successors are elected and qualified.Any officer elected or appointed by the Board of Directors may be removed at any time by the Board of Directors. Any vacancy occurring in any office of the Corporation shall be filled by the Board of Directors. Section 3.3Powers and Duties. (a)Chairman of the Board.The Chairman of the Board, when elected, shall preside at meetings of stockholders, and shall have such other functions, authority, and duties as may be prescribed by the Board of Directors. (b)President (Chief Executive Officer).The President shall be the Chief Executive Officer of the Corporation and shall have general supervision, direction, and control of the business and affairs of the Corporation, subject to the control of the Board of Directors, and shall have such other functions, authority, and duties as may be prescribed by the Board of Directors.The Board may divide and allocate the functions, authority, and duties of the President amongst the President and/or the Chief Executive Officer. (c)Vice President.Each Vice President shall perform such duties and have such other powers as may from time to time be prescribed by the Board of Directors. (d)Secretary.The Secretary shall keep a record of all proceedings of the stockholders of the Corporation and of the Board of Directors, and shall perform like duties for the standing committees when required.The Secretary shall give, or cause to be given, notice, if any, of all meetings of the stockholders, and shall perform such other duties as may be prescribed by the Board of Directors.The Secretary shall have custody of the corporate seal of the Corporation, and the Secretary or, in the absence of the Secretary, any Assistant Secretary, shall have authority to affix the seal to any instrument requiring it, and when so affixed it may be attested by the signature of the Secretary or an Assistant Secretary.The Board of Directors may give general authority to any other officer to affix the seal of the Corporation and to attest such affixing of the seal. (e)Assistant Secretary.The Assistant Secretary, or, if there be more than one, the Assistant Secretaries, in the order determined by the Board of Directors (or if there be no such determination, then in the order of their election) shall, in the absence of the Secretary or in the event of the Secretary’s inability or refusal to act, perform the duties and exercise the powers of the Secretary, and shall perform such other duties as may from time to time be prescribed by the Board of Directors. 5 (f)Treasurer/Chief Financial Officer.The Treasurer shall be the Chief Financial Officer, shall have the custody of the corporate funds and securities, shall keep full and accurate accounts of receipts and disbursements in books belonging to the Corporation, and shall deposit all moneys and other valuable effects in the name and to the credit of the Corporation in such depositories as may be designated by the Board of Directors.The Treasurer shall disburse the funds of the Corporation as may be ordered by the Board of Directors, taking proper vouchers for such disbursements, and shall render to the President and the Board of Directors, at its regular meetings or when the Board of Directors so requests, an account of all transactions as the Treasurer and of the financial condition of the Corporation.The Treasurer shall perform such other duties as may from time to time be prescribed by the Board of Directors. (g)Assistant Treasurer.The Assistant Treasurer or Assistant Treasurers, in the order determined by the Board of Directors (or if there be no such determination, then in the order of their election), shall, in the absence of the Treasurer or in the event of the Treasurer’s inability or refusal to act, perform the duties and exercise the powers of the Treasurer, and shall perform such other duties and have such other powers as may from time to time be prescribed by the Board of Directors. (h)Other Officers.Any officer who is elected or appointed from time to time by the Board of Directors and whose duties are not specified in these Bylaws shall perform such duties and have such powers as may be prescribed from time to time by the Board of Directors. ARTICLE
